On July 30,1997, the Defendant was committed to the Department of Corrections and Human Services pursuant to Section 46-18-201(e), MCA, to be placed in an appropriate community based program, facility or a State Correctional Institution, for custody, care and treatment for the term of ten (10) years. Defendant received credit for 1 day already served in the Yellowstone County Detention Facility.
On August 14,1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Roberta Drew. The state was represented by Dennis Paxinos.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the *77sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Done in open Court this 14th day of August, 1998.
DATED this 1st day of September, 1998.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to seven (7) years in the Montana State Prison, with all seven (7) years suspended. Conditions of the suspended sentence are listed on page 11 of the Defendant’s Pre-Sentence Investigation Report.
The reasons for the amended sentence are based upon the recommendations of the Yellowstone County Attorney, the fact that the Defendant had no prior criminal record, and the fact that the sentencing judge did not consider criteria for a non-violent offender, as stated in 46-18-225, MCA. This offender appears to be a nonviolent offender pursuant to 46-18-104, MCA. Judge Barz did not adequately assess the Defendant’s prospects for rehabilitation.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Jeff Langton and Alt. Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank Robert Drew for representing Caleb Grooms in this matter, and Dennis Paxinos for representing the State.